Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 29, 2020

                                     No. 04-20-00382-CV

     GENESIS NETWORKS ENTERPRISES, LLC, James Goodman and Cathy Kincy,
                             Appellants

                                               v.

                               GRAVETTI CORPORATION,
                                      Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-08103
                         Honorable Norma Gonzales, Judge Presiding


                                        ORDER

       Appellee’s motion for extension of time to file its brief is GRANTED. Appellee’s brief is
due on or before November 12, 2020.




                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court